DETAILED ACTION
Status of Claims
Claims 1, 3, 6, 7, 10, 12, 13, 16, 17, and 20 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and overcome the U.S.C. 35 102 rejection. An updated U.S.C. 35 103 rejection will address applicant’s amendments. 
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 103. An updated 103 rejection will address applicant’s amendments. 
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 101. An updated 101 rejection will address applicant’s amendments. 

Response to Arguments
Applicant amended claim 16 to read “rolling average”.  Objection withdrawn. 
 Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserted that the claims are not directed to a method of organizing human activity, specifically, an abstract idea of managing commercial interactions including sales activities or behavior and business relations. The applicant further asserts that the present claims recite systems and methods for performing computing tasks in the form of processing an incoming electronic order (e.g., electronic data). The electronic order is not related to any of the examples of commercial or legal activity such as hedging, mitigating settlement risk, arbitration, structuring of a sales force, determining an optimal number of visitors, offer-based optimization, or processing information through a clearing house. Id. Thus, the 
The examiner respectfully disagrees. It is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner further notes receiving one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of said product, identifying said product and said delivery destination for said online order, locating at least one distribution center and retail store having said product within a defined distance from the delivery destination, Response to Office Action dated: November 17, 2020determining an amount of said products available for shipping in the distribution center and the retail store, determining a time of replenishing the distribution center and the retail store with said product,  determining a shipping cost for each of the distribution center and the retail store to ship said product to the delivery destination based on the amount of said products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for said product at the distribution center and the retail store, and selecting one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost are part of managing a commercial interaction of sales activity, sales behavior, and business relation by predicting the demand and available inventory based on order information received from user. 
The applicant asserts that the present claims are directed to an improvement to computer functionality itself. The present claims recite steps implementing and using trained machine learning models. The use of such models, and specifically the use of such models in the context of the claims, improves the functioning of a computer-system itself.  Applicant's application addresses certain problems that exists in processing of online orders, namely, determining the optimal fulfilment location for online orders based on multiple factors. The present claims address this problem through the implementation of trained, machine learning models. When considered as whole, the elements recited by Applicant's claims represent meaningful limitations on any allegedly abstract idea, and extend beyond a "drafting effort 
The examiner respectfully disagree. The Examiner emphasizes that merely using a general purpose computer to calculate demand for a product at a location and determining shipping cost, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).   Moreover, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data for quality issues, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
The examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use 
Applicant next seeks to analogize to the eligibility rationale set forth in the Federal Circuit’s DDR, arguing that the claimed invention “…are directed to a system which provides a system (and method) useful in online order processing that implements trained, machine learning models.” The present claims recite just such a technological solution to a technological problem. For instance, Applicant's application addresses certain technological problems that exists in conventional online order processing systems. See, e.g., Specification at 024-0027. The present claims recite a technological solution, i.e., specifically trained machine learning models configured to receive a predetermined data set and apply a set of hidden layers to generate a specific determination. 
The Examiner respectfully disagrees, In contrast to DDR, which was directed to a solution rooted in Internet technology, Applicant’s invention can be easily performed in the absence of the computer and network-based elements recited in the claims, such that Applicant’s claims cannot be reasonably taken as being “necessarily rooted in computer technology.”  Instead, the computer-based elements in Applicant’s claims amount to nothing more than appending generic computing elements to the claimed abstract idea in order to tie it to a particular operating environment through generic computer implementation, but without any indication that the combination of elements improves the functioning of a computer, the network, or any other technology. Further, the examiner notes that the implementation of trained machine learning model are recited at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-Alice, which in turn cites Mayo.  
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
Accordingly, Applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 
Applicant’s amendments and arguments related to 102 and 103 rejection have been considered and are considered moot because they are primarily raised in light to applicant’s amendments.  An updated U.S.C. 35 103 rejection will address applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11), the system (claims 12-19), and the method (claim 20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A system for managing fulfillment of one or more online orders, the system comprising: a controller configured to receive one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of said product; and a processor in communication with said controller and configured to: identify said product and said delivery destination for said online order; locate at least one distribution center and retail store having said product within a defined distance from the delivery destination; implement a trained machine learning model configured to determine a demand for said product at the distribution center and the retail store, wherein said machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store; implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to: 2 Response to Office Action dated: November 17, 2020 determine an amount of said products available for shipping in the distribution center and the retail store; determine a time of replenishing the distribution center and the retail store with said product; and determine a shipping cost for each of the distribution center and the retail store to ship said product to the delivery destination based on the amount of said products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for said product at the distribution center and the retail store; and select one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost.  Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a controller configured to receive information and a processor in communication with said controller and configured to (function), and implement a trained machine learning model.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a controller configured to receive information and a processor in communication with said controller and configured to (function) and implement a trained machine learning model..  These elements have been considered, but merely serve to tie the Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-11 and 13-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brent Shiely (US 2017/0083967 A1, hereinafter “Shiely”) in view of Ajay Ashok Deshpande (US 2015/0134413 A1, hereinafter “Deshpande”) in view of Ye Chen (US 2003/0126103 A1, hereinafter “Chen”).
Claim 1/12/20:
Shiely teaches the following:
A system for managing fulfillment of one or more online orders (a system for demand based product sourcing in an electronic commerce setting –fulfillment location as described in ABTRACT), the system comprising: 
a controller configured to receive one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of said product(para. 0036 describes the order may then be received by the order management system 114 for sourcing and fulfillment.  paras. 0018-0021 describe order fulfillment, identify products from local stores or distribution centers, generate transit times and costs for a customer contemplating an item purchase based on the customer’s location); 
and a processor in communication with said controller and configured to: identify said product and said delivery destination for said online order (para. 0143 describes a processor, paras. 0018-0021 describe order fulfillment, identify products from local stores or distribution centers, generate transit times and costs for a customer contemplating an item purchase based on the customer’s location); 
locate at least one distribution center and retail store having said product within a defined distance from the delivery destination (Abstract; para. 0018-0021 describe distance between source location and the customer’s 110 location, and para. 0036 further describes The pre-sourcing data may be passed to the order management system 114 including a plurality of source locations able to meet the selected transit time, such as retail stores 104A-F. The order management system 114 may use rules based on a plurality of source selection attributes to select a preferred source location. These attributes may include, by way of example ant not limitation, ability of the source location to meet the transit time, distance between the source location and the customer's 110 location, inventory); 
Determine an amount of said products available for shipping in the distribution center and the retail store (paras. 0030-0036 describes available amount of products available to fulfill electronic orders based on sales forecasts, sales history [see example in para. 0030]); 
… determine a demand for said product at the distribution center and the retail store …([0092] Units on Hand Beneath Replenishment Level: Unit replenishment may be an important retail operation. Inventory is planned based on demand velocity. Replenishment occurs to ensure units are in stock based on forecasted and actual demand); 
determine a shipping cost for each of the distribution center and the retail store to ship said product to the delivery destination based on the amount of said products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for said product at the distribution center and the retail store (para. 0065 describes The order management system 525 calculates, in response to receiving the indication from the electronic commerce system, a preferred fulfillment location of a subset of fulfillment locations of the plurality of fulfillment locations corresponding to the subset of transit times, the calculating using the transit time, the location, and a selection rule, wherein the selection rule is generated using a plurality of selection attributes. While para. 0018 describes identifying products from local stores or distribution centers to provide estimated transit times; generating transit times and costs for a customer contemplating an item purchase based on the customer's shipping location, wherein transit times and transit cost may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time as shown in examples described in paras. 0033-0036 and 0002, while para. 0076 describes pre-sourcing data provides the customer with the fastest and lowest cost shipping options available for a potential order); 
and select one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost (identify products from local stores or distribution centers to provide estimated transit tomes, generate transit times and cost for customers contemplating an item purchase based on the customer’s shipping location; select a preferred source of fulfillment as described in para.0018-0021, para. 0089-0102 describe order will be sorted and prioritized based on urgency criteria based on location and product availability as well as cost, while para. 0076 describes pre-sourcing data provides the customer with the fastest and lowest cost shipping options available for a potential order).
While Shiely teaches the following a system for managing fulfillment of one or more online orders based on sales forecasts, sales history, etc.., as described above, however Deshpande teaches: 
 Implement a trained machine learning model configured to ([0026] forecasting models can be built per product or product category, for a specific location and time window of interest. Model building can be performed on a periodic basis or triggered by the occurrence of an event, using, for example, any of a number of machine-learning algorithms. Fig. 2 #202 illustrates forecasting model which included training model)
wherein said machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store ([0026] forecasting models can be built per product or product category, for a specific location (distribution center and retail store) and time window of interest); implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to([0026] forecasting models can be built per product or product category, for a specific location (distribution center and retail store) and time window of interest. Fig. 2 #202 illustrates forecasting model which included training model):

While Shiely teaches the following a system for managing fulfillment of one or more online orders based on sales forecasts, sales history, etc.., and replenishment occurs to ensure units are in stock based on forecasted and actual demand as described above, however Chen teaches: 
Determine a time of replenishing the distribution center and the retail store with said product ([0049] describes a trained forecast model using the historical data of planned and actual inventory levels over time to generate a new forecast for consumption and replenishment out to time in another planned inventory); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shiely incorporate the teachings of Chen to determine a time of replenishing the distribution center and the retail store with said product, because the references are analogous and compatible since they are both directed sales analysis. Doing so would help predict accurate profit margin for profit and loss per item based on actual sales data.

Claim 2:
Shiely further teaches:
The system of claim 1, wherein the online order further comprises a method of delivery of the product based on an expected date of delivery of the product (provide transit times and transit costs with the item listing based on the customer’s 110 shipping location i.e., zip code and -2-day shipping, 1-day shipping or same day shipping. The transit times and costs may represent a delivery expectation for the customer as described in paras. 0033-0036).

Claim 3:
Shiely further teaches:
The system of claim 2, wherein the processor is further configured to identify the method of delivery of the product and determine the shipping cost further based on the method of delivery of the product (paras. 0033-0036 For example, a particular computer mouse may be available for free standard shipping with and a transit time of 6 days, 2-day delivery for $9.99, and next day delivery for $14.99. The transit times and transit costs may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time).

Claim 4: 
Shiely further teaches:
 The system of claim 1, wherein the processor is further configured to determine a location of the product in the retail store (para. 0030-0032 In one example, a retail store such as retail store 104F may have thirty five units of a particular television in product stocking area 106A, product sales area 106B, or at other locations in the retail store 104F).

Claim 5:
Shiely further teaches:
The system of claim 4, wherein the location of the product is on a shelf or in a backroom of the retail store (para. 0030-0032 In one example, a retail store such as retail store 104F may have thirty five units of a particular television in product stocking area 106A, product sales area 106B, or at other locations in the retail store 104F)..

Claim 6:
Shiely further 
The system of claim 5, wherein the processor is configured to not select the retail store if the product is on the shelf of the retail store (paras. 30-32 describe a floor quantity may be implemented at the store level to holdback SFS enabled inventory for in-store sales. A threshold quantity may be implemented at the regional level or throughout all of the retail stores to holdback SFS enabled inventory for in-store sales. In some scenarios, the retailer may wish to holdback all SFS enabled inventory for a period of time (e.g., for a special promotion, new product, etc.). The inventory item may have a street date attribute signifying the date the product is available in-store).


Claim 13:
Shiely further teaches:
 10determine an amount of said products available for shipping in the distribution center and the retail store(para. 0065 describes The order management system 525 calculates, in response to receiving the indication from the electronic commerce system, a preferred fulfillment location of a subset of fulfillment locations of the plurality of fulfillment locations corresponding to the subset of transit times, the calculating using the transit time, the location, and a selection rule, wherein the selection rule is generated using a plurality of selection attributes. While para. 0018 describes identifying products from local stores or distribution centers to provide estimated transit times; generating transit times and costs for a customer contemplating an item purchase based on the customer's shipping location, wherein transit times and transit cost may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time as shown in examples described in paras. 0033-0036 and 0002, while para. 0076 describes pre-sourcing data provides the customer with the fastest and lowest cost shipping options available for a potential order, moreover based on sales forecasts, sales history, sales promotions, etc., para [0030]-[0036], para [0089]-[0102]); determine a time of replenishing the distribution center and the retail store with said product ( While para. 0018 describes identifying products from local stores or distribution centers to provide estimated transit times; generating transit times and costs for a customer contemplating an item purchase based on the customer's shipping location, wherein transit times and transit cost may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time as shown in examples described in paras. 0033-0036, paras. [0089]-[0102] and 0002); and determine a demand for said product at the distribution center and retail store demand of 15said product is based on historical sales of said product over a pre-defined period of time, wherein the shipping cost is based on the amount of said products available for shipping, the time of replenishing, and the demand for said product para. 0065 describes The order management system 525 calculates, in response to receiving the indication from the electronic commerce system, a preferred fulfillment location of a subset of fulfillment locations of the plurality of fulfillment locations corresponding to the subset of transit times, the calculating using the transit time, the location, and a selection rule, wherein the selection rule is generated using a plurality of selection attributes, moreover based on sales forecasts, sales history, sales promotions, etc., para [0030]-[0036], para [0089]-[0102]).


Claim 17:
Shiely further teaches:
The system of claim 12, wherein the processor is further configured to determine a location of the product in the retail store, and to not select the retail store if the product on a shelf in the retail store (paras. 30-32 describe a floor quantity may be implemented at the store level to holdback SFS enabled inventory for in-store sales. A threshold quantity may be implemented at the regional level or throughout all of the retail stores to holdback SFS enabled inventory for in-store sales. In some scenarios, the retailer may wish to holdback all SFS enabled inventory for a period of time (e.g., for a special promotion, new product, etc.). The inventory item may have a street date attribute signifying the date the product is available in-store).

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiely in view of  Deshpande in view of  Chen, as applied in claims 1 and 12, and further in view of Rick Braumoeller (US 8428988, hereinafter “Braumoeller”).
Claim 7:
Shiely further teaches:
and determine a total cost for the distribution center and retail store to fulfill the online order based on the shipping cost and replenishment cost(transit times and transit costs may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time - order management system 114 may use rules based on a plurality of source selection attributes to select a preferred source location - inventory on-hand at the source location beneath replenishment level, para [0030]-[0036], para [0089]-[0102]).
While Shiely teaches transit times and transit costs may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time - order management system 114 may use rules based on a plurality of source selection attributes to select a preferred source location - inventory on-hand at the source location beneath replenishment level, and Deshpande teaches trained forecast model (fig. 2),  neither Shiely or Deshpande explicitly teach the following, however, Braumoeller teaches:
The system of claim 1, wherein …is further configured to: determine a replenishment cost for replenishing the distribution center and the retail store with said product ([column 2, lines ] the DC Inventory Replenishment Cost Determiner component 352 assigns a cost to the fulfillment plan based on any projected future costs of replenishing inventory at the DCs to be used for the fulfillment plan that are unexpected and are caused by the fulfillment plan); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shiely incorporate the teachings of Braumoeller to determine a replenishment cost, because the references are analogous and compatible since they are both directed supply chain. Doing so would help predict accurate profit margin for profit and loss per item based on actual sales data.

Claim 8/14:
Shiely further teaches:
The system of claim 7, wherein the replenishment cost comprises one or more of a transportation cost and a handling cost ([para. 0016] describes the determination of a best transportation guideline for sending products to the target location may involve the analysis of the availability of demand products at various source locations, the cost of shipping the projected products from the source location to the target destination and the utilization of the capacity of a transport for shipping the products from the source location to the target location. Further, handling of order fulfillment from the inventory of the retail store 104F. These data-driven commerce operations may include sourcing logic, inventory availability, order acceptance and shipping, error handling (e.g., delay detection), and the like, para [0026] -[0028], para [0092]-[0096 ]).

Claim 15:
Shiely further teaches:
The system of claim 14, wherein the replenishment cost is based on historical replenishment costs of the product (transit times and transit costs may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time - order management system 114 may use rules based on a plurality of source selection attributes to select a preferred source location - inventory on-hand at the source location beneath replenishment level, para [0030]-[0036], para [0089]-[0102], wherein the determination of demand of restock is as set in the example provided in 0030 “The retail store 104F may require twenty units of the television to remain in-stock to meet demand for in-store sales (e.g., based on sales forecasts, sales history, sales promotions, etc.)”) .

Claim 9/16:
Shiely further teaches:
The system of claim 7, wherein the replenishment cost is based on a rolling average of a predetermined number of said products received by the distribution center and retail store (transit times and transit costs may be determined by comparing the shipping location to the available inventory and an available quantity of the item may be determined by transit time - order management system 114 may use rules based on a plurality of source selection attributes to select a preferred source location - inventory on-hand at the source location beneath replenishment level, para [0030]-[0036], para [0089]-[0102]) .

Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiely in view of  Deshpande in view of  Chen, as applied in claims 1 and 12, as applied in claims 1 and 12, and further in view of Lawrence Snapp (US 2003/0233246 A1, hereinafter “Snapp”).
Claim 10:
While Shiely teaches retailer may set a threshold for the metropolitan area for the television units to reduce the likelihood of an inventory shortage for the metropolitan area, para [0030]-[0036], para [0089]-[0102], para [0105]-[0106], Shiely does not explicitly teach the following, however, Snapp
The system of claim 1, wherein the processor is further configured to: determine a lost sales cost for the distribution center and retail store to ship said product [Paras. 0025-0028 describes lost of sales cost which is consist of two types hard costs and soft costs, where para. 0028 describes for a manufacturer, hard costs can include lost revenue from merchants and rationalize it as a cost of doing business; lost cost of manufacturing items when credit is given to merchants; lost inventory and handling costs of original sale; lost handling, restocking, administration, accounting and, transportation costs if a item is accepted as a return]; and determine a total cost for the distribution center to fulfill the online order based on the shipping cost and lost sales cost [para. 0168 At activity 4950, cost and/or benefit data gathered during, for example, activities 4700 and/or 4900, can be fed back to the database populated during activity 4200. For example, when a specific item is sold, information can be gathered and/or stored, such as, for example, information related to the specific item's total cost, inspection cost, inventory cost, handling cost, insuring cost, packaging cost, shipping cost, bid history (if any), bidder information (including name, address, e-mail address, and/or demographic information, etc.), selling price, selling date, selling time, purchaser, method of payment, method of shipping, and/or shipping address, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shiely incorporate the teachings of Snapp to determine a total cost for the distribution center to fulfill the online order based on the shipping cost and lost sales cost, because the references are analogous and compatible since they are both directed sales analysis. Doing so would help predict accurate profit margin for profit and loss per item based on actual sales data.

Claim 19:
Shiely does not explicitly teach the following, however, Snapp teaches:
The system of claim 12, wherein the total cost is the shipping cost is the replenishment cost plus the lost sales cost [para. 0168 At activity 4950, cost and/or benefit data gathered during, for example, activities 4700 and/or 4900, can be fed back to the database populated during activity 4200. For example, when a specific item is sold, information can be gathered and/or stored, such as, for example, information related to the specific item's total cost, inspection cost, inventory cost, handling cost, insuring cost, packaging cost, shipping cost, bid history (if any), bidder information (including name, address, e-mail address, and/or demographic information, etc.), selling price, selling date, selling time, purchaser, method of payment, method of shipping, and/or shipping address, etc. Paras. 0025-0028 describes lost of sales cost which is consist of two types hard costs and soft costs, where para. 0028 describes for a manufacturer, hard costs can include lost revenue from merchants and rationalize it as a cost of doing business; lost cost of manufacturing items when credit is given to merchants; lost inventory and handling costs of original sale; lost handling, restocking, administration, accounting and, transportation costs if a item is accepted as a return].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shiely incorporate the teachings of Snapp to determine a total cost for the distribution center to fulfill the online order based on the shipping cost and lost sales cost, because the references are analogous and compatible since they are both directed sales analysis. Doing so would help predict accurate profit margin for profit and loss per item based on actual sales data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiely in view of  Deshpande in view of  Chen in view of Snapp, as applied in claims 10, and further Robert E. Dvorak (US Patent 7,092,929 B1, hereinafter “Dvorak”).
Claim 11/18:
While Shiely teaches retailer may set a threshold for the metropolitan area for the television units to reduce the likelihood of an inventory shortage for the metropolitan area, para [0030]-[0036], para [0089]-[0102], para [0105]-[0106], Shiely does not explicitly teach the following, Dvorak teaches:
The system of claim 10, wherein the lost sales cost is based on a probability of having a demand higher than an inventory remaining after shipment of the product and an expected profit from selling the product (Figs. 8-8 and 45 illustrate lost of sales cost related to inventory and actual OTB. Col. 13 lines 34-39 describe Fig. 4 Column 422 totals projected lost sales in units for all stores, given inventory on hand and stock out situations at particular selling locations. A low number of lost unit sales reflects a healthy tolerance for variation in demand among selling locations. A high number of lost unit sales reflects inadequate inventory.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shiely incorporate the teachings of Dvorak to determine lost of sales cost based on a probability of having a demand higher than an inventory remaining after shipment of the product and an expected profit from selling the product, because the references are analogous and compatible since they are both directed sales analysis. Doing so would help predict accurate profit margin for profit and loss per item based on actual sales data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150029865 A1
NETWORK TRAFFIC ROUTING OPTIMIZATION
Drobinsky; Alex et al.

Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.
US 20110258065 A1
Product Recall Platform Apparatuses, Methods And Systems
Fordyce, III; Edward W. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/REHAM K ABOUZAHRA/             Examiner, Art Unit 3683                                                                                                                                                                                           

/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683